Case 5:17-cv-01302-D Document 57-1 Filed 01/25/19 Page 1 of 3

EXHIBIT 1
Case 5:17-cv-01302-D Document 57-1 Filed 01/25/19 Page 2 of 3

 

Page 1
IN THE UNITED STATES DISTRICT COURT OF

FOR THE WESTERN DISTRICT OF OKLAHOMA

SEAN SMITH and CRYSTAL
SMITH,

Plaintiffs,

VS. Case No. 5:17-cv-1302D

CSAA FIRE & CASUALTY
INSURANCE COMPANY,

Defendant.

DEPOSITION OF CHAD WHITE HECKMAN
TAKEN ON BEHALF OF THE PLAINTIFF
IN OKLAHOMA CITY, OKLAHOMA

ON OCTOBER 23, 2018

REPORTED BY: SUSAN J. FENIMORE, CSR, RPR

 

 
Case 5:17-cv-01302-D Document 57-1 Filed 01/25/19 Page 3 of 3

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 163 }

the next one. And we just kept doing that to keep

F

et

before?
A I don't believe so. |

Q You know, it's -- how did you get the name
Rimkus Engineering then? |
:

A In the senior position we had a ‘list of
different companies and we had their names and then :
notches there, so if they were used, then we'd go to
Bl

H

using different companies and experts, as long as
they were available or in that state. Because some
states, if they were next in line, they might not be

in that state, so then we'd maybe have to skip them.

EL

But we would try to move it, you know, continuously
changing.

Q Where is this list at? Is it like on a dry
erase board somewhere?

A Yeah, it was just a piece of paper that
just the senior -- because the senior adjusters sat
together, so it was a little list that they kept for
each other just to make sure we're going through in

different experts or people that we're using.

Q How many names were on the list?
A I know that there were four. I can't
remember two of the names. I know that Rimkus was on

there and Donan, but I don't know the other two. I

 
